| iJOHNSON, Justice,
dissenting.
I respectfully dissent.
Based on his counsel’s representation that respondent has been admitted to the Red River Treatment Center on Alexandria, Louisiana, I would transfer respondent to disability status under Rule 22(B).
In light of our decision In re E. Lynn Singleton, 683 So.2d 711 (La. 1996), wherein we suggested the possibility that this court’s order of restitution of sums that have been discharged in Bankruptcy, might run afoul of the prohibitions found in § 625(a) of the Bankruptcy Code [11 U.S.C. § 625(a)], I would reconsider our previous order where we required restitution of Sixty-Eight Thousand Five Hundred ($68,500) Dollars.
For the foregoing reasons, I respectfully dissent.